 1

 2                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
 3                               BUTTE DIVISION
 4
     BRENT GOOD,                    ) Cause No. CV-18-80-BU-BMM
 5                                  )
                Plaintiff,          )
 6                                  )
     vs.                            ) ORDER
 7                                  )
     DONOVAN SKIDSTAD, STATE        )
 8   OF MONTANA DEPARTMENT OF )
     TRANSPORTATION, TRAVELERS )
 9   PROPERTY CASUALTY              )
     COMPANY OF AMERICA, and        )
10   PROGRESSIVE UNIVERSAL          )
     INSURANCE COMPANY,             )
11                                  )
                Defendants.         )
12    ______________________________)
13         Pursuant to Progressive Universal Insurance Company’s Unopposed Motion
14   to Excuse Lead Trial Counsel from attending Preliminary Pretrial Conference, and
15   for good cause appearing,
16         IT IS HEREBY ORDERED that Thomas C. Bancroft of Nelson Law Firm,
17   P.C., may attend the Preliminary Pretrial Conference set for Thursday, February
18   28, 2019 at 1:30 p.m. in Great Falls in place of Randall G. Nelson.
19         DATED this 20th day of February, 2019.
20

21                                                ______________________________
22

23

24

25

26
